Citation Nr: 1700178	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO. 14-17 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1950 to October 1952. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

In May 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

In June 2016, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran has current hearing loss and tinnitus disabilities. 

2. The Veteran experienced acoustic trauma during service. 

3. Symptoms of hearing loss and tinnitus were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service separation. The Veteran's hearing loss and tinnitus disabilities are not etiologically related to active service. 

CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1153, 1154(a), 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

2. The criteria for service connection for bilateral tinnitus have not been met. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1153, 1154(a), 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided notice to the Veteran in November 2012, prior to the initial adjudication of the claims in July 2013. The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims of service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain. The November 2012 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claims.

VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that has been associated with the claims file include service treatment and personnel records, post-service private treatment records, records from the Social Security Administration, a VA examination report, and the Veteran's statements, including his testimony at the May 2016 Board hearing. 

During the May 2016 Board hearing, the Veteran testified that he was routinely provided with audiological examination in the course of his employment. In the June 2016 Remand, the Board, in pertinent part, requested that the Veteran provided the appropriate release(s) to allow VA to retrieve those medical records. In a separate June 2016 correspondence, the Appeals Management Center (AMC) provided the Veteran with a VA Form 21-4142, Authorization for Release of Information, and requested that he complete and return the form to allow VA to obtain the identified records. In the alternative, the AMC informed the Veteran that he could obtain the identified records and submit them for consideration in his appeal. To date, the Veteran has not submitted these private medical records or a signed VA Form 21-4142. Therefore, the Board will decide this matter based on the evidence of record as it is currently developed. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the "duty to assist is not always a one-way street" and a veteran is obliged to cooperate in the development of the pending claim.).

The Veteran was afforded a VA examination in June 2013. 38 C.F.R. § 3.159 (c)(4). When VA undertakes to provide an examination, it must ensure that the examination performed and opinions provided are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examination is adequate to adjudicate the appeal. The VA examiner considered all the pertinent evidence of record, to include the statements of the Veteran, and provided a sufficient rationale for the opinions provided. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met. 38 C.F.R. § 3.159 (c)(4). Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion").

VA has therefore satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran contends that he currently experiences hearing loss and tinnitus as a result of exposure to acoustic trauma while in service. The Veteran has identified routine exposure to loud noises of repetitive artillery and small weapon fire. See e.g., May 2016 Hearing Transcript. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability. In absence of proof a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Sensorineural hearing loss and tinnitus, both organic diseases of the nervous system, are considered by VA to be "chronic diseases" listed under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). Service connection for a current hearing disability is not precluded under 38 C.F.R. § 3.385 even where hearing was within normal limits on audiometric testing at separation from service. Id.; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran has a current bilateral hearing loss disability. See 38 C.F.R. § 3.385. Upon VA audiological examination in June 2013, pure tone thresholds, in decibels were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
60
90
105
LEFT
25
35
75
105
105

Speech discrimination testing revealed a speech recognition ability of 84 percent in the right ear and of 88 percent in the left ear. Following examination, the VA examiner indicated that the Veteran demonstrated bilateral sensorineural hearing loss. See also August 2012 Private Examination Report.

The June 2013 audiometric examination results reveal a pure tone threshold of 40 decibels or greater in at least one tested frequency bilaterally, pure tone thresholds of 26 decibels or greater in at least three tested frequencies bilaterally, and speech recognition scores less than 94 percent bilaterally. Therefore, these results demonstrate a current bilateral hearing loss disability that meets the standards of 38 C.F.R. § 3.385. 

The Veteran also has a current bilateral tinnitus disability. The June 2013 VA examination report indicates that the Veteran reported intermittent bilateral tinnitus. Tinnitus is a condition capable of lay observation and diagnosis. See Charles v. Principi, 16 Vet. App. 370, 374.

The Veteran sustained acoustic trauma in service. The Veteran indicated that he was exposed to loud noises associated with repetitive artillery and small weapon fire. In addition, the Veteran's service personnel records reflect that his military occupational specialty (MOS) was a cavalry scout, which VA recognizes as an MOS associated with a highly probable risk of exposure to hazardous noise. See M21-1, III.iv.4.B.4.e. The Board finds the Veteran's statements about his experiences to be credible and consistent with the places, types, and circumstances of his service. Accordingly, noise exposure is recognized. See 38 U.S.C.A. § 1154(a). 

After a review of all the lay and medical evidence, however, the preponderance of the evidence is against a finding that the Veteran's hearing loss and tinnitus disabilities manifested during service or that the Veteran experienced chronic symptoms of hearing loss or tinnitus during service. 

A November 1950 service treatment record reflects that the Veteran reported ringing in the ears along with other symptoms, including dizzy spells. However, the service clinician noted a normal neurological examination, and indicated "no disease found." This treatment record is located in a series of service treatment records dated between October 1950 and February 1951, where the Veteran frequently reported other symptoms, including recurrent headaches. These service treatment records reflect that physical examinations were often negative and the Veteran was suspected to be malingering. One service treatment record noted that the Veteran was concerned about being deployed to Korea, and others reflected that on several occasions, the service physician recommended that the Veteran be discharged from service. 

January 1952 service treatment records reflect that the Veteran reported left ear and facial symptoms. The service clinician diagnosed common cold and prescribed ear drops. 

The October 1952 service separation examination report reflects a normal ear examination. Auditory acuity was assessed through a whisper test, and a result of 15/15 was indicated bilaterally. Auditory acuity of 15/15 is considered normal. Smith v. Derwinski, 2 Vet. App. 137, 140 (1992). In the accompanying Report of Medical History form, while the Veteran endorsed current, or a history of, symptoms related to ear, nose, or throat trouble the service physician noted that the Veteran underwent a tonsillectomy during service. 

The Veteran is not required to demonstrate hearing loss in service to substantiate his claim for service connection. See Hensley at 159-60. However, service treatment records are absent for any diagnosis of, or treatment for, hearing impairment or tinnitus. In contrast, service treatment records document treatment for other conditions, including those that involve the ear. Accordingly, the Board finds that service treatment records that show the Veteran did not have any complaints relating to hearing loss or tinnitus are highly probative. See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana, 24 Vet. App. 428, 438. 

The preponderance of the evidence is against a finding that symptoms of the hearing loss and tinnitus disabilities manifested to a compensable degree within one year of service or were continuous since service separation. The Veteran separated from service in October 1952. The preponderance of the evidence indicates that the Veteran began to experience symptoms of hearing loss and tinnitus as early as 1971. The absence of post-service findings of, diagnosis of, or treatment for hearing loss and tinnitus for almost 20 years after service separation is one factor that tends to weigh against a finding of hearing loss or tinnitus in service or continuous symptoms after service separation, including to a compensable degree within the first post-service year. See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

The preponderance of the evidence is also against a finding that the Veteran's hearing loss and tinnitus disabilities are otherwise related to active service. During the May 2016 Board hearing, the Veteran testified that he noticed hearing impairment and ringing in his ears during service. The Veteran reported these symptoms have continued and worsened since service. The Veteran reported both in-service and post-service noise exposures, but reported not using hearing protection during service and using hearing protection post-service. 

Upon private audiological examination in August 1971, pure tone thresholds, in decibels were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
65
85
LEFT
5
10
55
90
100

While the audiogram was represented in graphical form, the Board, as the finder of fact, may interpret a graphical audiogram. See Kelly v. Brown, 7 Vet. App. 471 (1995). At that time, the Veteran reported hearing loss due to gunfire, but that he did not receive treatment for hearing impairment during service. The private audiologist noted "acoustic trauma."

In a March 1972 statement, the Veteran's private treating health care provider indicated that he has treated the Veteran since 1962. The private clinician indicated that the Veteran demonstrated hearing impairment in 1962 that gradually worsened over time. 

In a February 1973 statement, the Veteran's wife indicated that she has known the Veteran since 1951. She indicated that she had "noticed over the past years that his hearing has worsened," and now he was unable to hear sounds, primarily high-pitched sounds, that he was able to hear before. 

An April 1983 private treatment record reflects that the Veteran reported ringing in his ears. The private physician noted a sclerotic left tympanic membrane. 

A June 1985 work disability examination report reflects that the Veteran denied tinnitus. 

A September 1985 state disability examination report reflects that the Veteran reported impaired high-frequency hearing. While the examining physician noted the Veteran's military service, he also noted no VA disability or compensation. 

A December 1995 private treatment record reflects that the Veteran reported ringing in the ears. The Veteran reported that he has experienced ringing for "many years." The physician diagnosed tinnitus. 

In a November 1997 statement, a private physician indicated that the Veteran was demonstrated bilateral high-frequency sensorineural hearing loss and bilateral constant tinnitus. The private physician indicated that the Veteran's hearing loss was consistent with noise trauma. The private physician noted that the Veteran retired from an automobile manufacturing job after 16 years; there is no mention of the Veteran's military service. 

Upon private audiological examination in April 2007, pure tone thresholds, in decibels were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
75
95
105
LEFT
30
25
85
110
110

While the audiogram was represented in graphical form, the Board may interpret a graphical audiogram. See Kelly, 7 Vet. App. 471. Following examination, the private audiologist diagnosed bilateral sensorineural hearing loss. 

Upon private audiological examination in August 2012, pure tone thresholds, in decibels were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
70
95
110
LEFT
30
40
85
105
115

While the audiogram was represented in graphical form, the Board may interpret a graphical audiogram. See id. Following examination, the private audiologist diagnosed bilateral severe high-frequency hearing loss. 

In an accompanying statement, the private audiologist indicated that the Veteran demonstrated severe bilateral sensorineural hearing loss and tinnitus. The private audiologist, after reviewing the Veteran's military records and considering his military occupational specialty, opined that the Veteran "would have been exposed to hazardous noise levels for prolonged periods of time." The private audiologist also indicated that the Veteran's "civilian employment history does not indicate any other occupational noise exposure risks." In conclusion, the private audiologist opined that the Veteran's hearing loss and tinnitus are "as likely as not ... the result of the occupational noise exposure that would be consistent with his military training and his military occupational specialty." 

Following VA examination in June 2013, the VA examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by or the result of his military service. As rationale, the VA examiner indicated that military records were silent for complaints of hearing impairment and the Veteran's hearing acuity was assessed as normal via whisper testing upon service separation. The VA examiner noted that the first objective evidence of hearing loss was in 1971, which was 19 years following service. The VA examiner further noted that the Veteran experienced occupational and recreational noise exposures, including working in a manufacturing plant for 15 years, hunting, and playing the electric guitar. 

Regarding tinnitus, the VA examiner opined that the Veteran's bilateral tinnitus was less likely than not caused by or the result of his military service. The VA examiner indicated that while the Veteran reported the onset of his tinnitus in the 1950s, he did not report tinnitus during private audiological examination in 1971 and did not claim a tinnitus disability along with his 1972 application for VA benefits for hearing loss. The VA examiner also noted the normal hearing assessment upon service separation and the "extensive history of occupational and recreational noise exposure." 

Where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions. See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) ("The credibility and weight to be attached to these opinions [are] within the province of the adjudicators."). So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another. See Owens v. Brown. 7 Vet. App. 429, 433 (1995). 

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. See Sklar v. Brown, 5 Vet. App. 140 (1993). Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiner and whether or not, and the extent to which, the examiner reviewed prior clinical records and other evidence. Gabrielson, 7 Vet. App. at 40. Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In review of the conflicting medical opinions of record, the Board finds the opinion of the VA examiner to be more probative than that provided by the private audiologist. While the August 2012 statement from the private audiologist appears to provide positive support for the Veteran's claims, the basis of his opinion is not fully articulated. Specifically, while the private audiologist's opinion fully considered the Veteran's military noise exposures, she indicated that the Veteran did not demonstrate any other noise exposure risks, and specifically noted no occupational noise exposure. 

However, as the VA examiner noted, the Veteran worked for approximately 30 years as a hand fitter and millwright, with the majority of that work experience in an automobile manufacturing plant. In addition, the Veteran reported additional recreational noise exposures, including hunting. The VA examiner provided her opinion in consideration of both in-service and post-service noise exposure, and is based on a more comprehensive review of the Veteran's medical history. As a result, the VA examiner's opinion is more probative than that of the private audiologist. See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premises are not probative). 

The Veteran is competent to report symptoms that he perceives through his own senses. See Layno, 6 Vet. App. 465, 469. However, as the Veteran has attempted to establish a nexus through his own lay assertions, the Board finds that the etiologies of hearing loss and tinnitus fall outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). In addition, to the extent that the Veteran reports continuity of symptomatology, these more recent statements are inconsistent with prior statements, which indicate a post-service onset of his symptoms. Consequently, the Veteran's statements that attempt to relate hearing loss and tinnitus to active service are of no probative value. 

The preponderance of the evidence is against the claims of service connection, and the claims must be denied. Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for bilateral tinnitus is denied. 




____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


